DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 8 step b) now reads:  “determining an extinction of the mixture prepared in step a) in an absorption region of blue dye formed and in an absorption region of nitroprusside”
Claims 1-7 are canceled.
Allowable Subject Matter
Claims 8-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of measuring ammonium content comprising preparing a sample having an alkaline pH, a chlorinating agent, a phenol derivative, and nitroprusside, determining an extinction of the mixture in an absorption region of blue dye formed and in an absorption region of nitroprusside wherein the extinction in the absorption region of blue dye indicates ammonium content and the extinction in the range of nitroprusside indicates whether or not the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798